                                                                                       FILED
 UNITED STATES DISTRICT COURT                                                  US DlsTracrcoSm Id.N.Y.
 EASTERN DISTRICT OF NEW YORK
                                                           -X                  ★ m (e 2019 ★
 TINA CONCEPCION AND                                                           BROOKLYN OFFICE
RAYMOND CONCEPCION,

                                  Plaintiffs,
         -against-
                                                                    MEMORANDUM AND ORDER
                                                                    15-CV~4844(AMD)(LB)
 CITY OF NEW YORK,ei al..

                                  Defendants.
                                                          -X

ANN M.DONNELLY,U.S. District Judge:

         The plaintiffs brought this 42 U.S.C. § 1983 action against the City of New York and

multiple individual defendants alleging false arrest, excessive force, and substantive due process

violations; they also allege New York law claims for false arrest, assault, battery, negligence, and

intentional infliction of emotional distress. (ECF No. 37.) On October 2, 2018, the defendants

moved for summary judgment on all of the plaintiffs' remaining claims.' (ECF No. 88.) For the

reasons that follow, the defendants' motion is granted.

                                            BACKGROUND^

          On February 13, 2015, plaintiff Raymond Concepcion, a student at Curtis High School

in Staten Island, went to the school auditorium to attend a play for his English class. (ECF No.




'Tina Concepcion began this action in her individual capacity and "on behalfof Raymond Concepcion,
who was a minor at the time. (ECF Nos. 2,37, 61.) After Mr. Concepcion reached the age of majority,
the parties entered a stipulation adding him as a plaintiff. (ECF No. 61.) On January 18, 2017, the parties
stipulated to the dismissal of the plaintiffs' claims alleging violations of the Individuals with Disabilities
Education Act, Rehabilitation Act, and Americans with Disabilities Act. (ECF No. 58.) They also
stipulated to the dismissal of all claims against the New York City Department of Education. (Id.)
^ In deciding whether summary judgment is appropriate, the court must resolve all ambiguities and draw
all reasonable inferences in favor of the non-moving party. See Kaytor v. Elec. Boat Corp., 609 F.3d 537,
545 (2d Cir. 2010); Salomon v. Our Lady of Victory Hosp., 514 F.3d 217, 226(2d Cir. 2008). Because
the defendants are moving for summary judgment, I draw all reasonable inferences in the plaintiffs' favor.

                                                      1
114, Plaintiffs' 56.1 Counterstatement of Facts("56.1")^ 1-3.^) He arrived about a minute after

the rest ofthe class, and a teacher stopped him and asked if he was supposed to be there. (Id.

II3.) There is some dispute between the parties over the exchange that followed this question.

The defendants say Mr. Concepcion cursed at the teacher and refused to leave, while the

plaintiffs assert that Mr. Concepcion said only,"I do belong here," and that he stayed because

Assistant Principal(AP)Burbano pulled him aside to determine whether he was supposed to

attend the play. {Id H 4.) The parties agree that Principal Curtis arrived and asked AP Burbano

to escort Mr. Concepcion to the dean's office. (Id.        6-9; ECF No. 108-2, Raymond

Concepcion Dep.("R.C. Dep.")65:10-12; Curtis Dep. 112:5-12.) AP Burbano called for

assistance and School Safety Agents(SSAs)Barrios and Ruperto arrived. (56.1 H 10.)

        Mr. Concepcion walked with AP Burbano and the SSAs, but stopped at one point and

asked if he could call his mother."^ {Id. H 13; R.C. Dep. 65:23-25.) AP Burbano replied that he

could call his mother from the dean's office, but Mr. Concepcion refused to go into the office.

(56.1 H 14.) SSA Barrios directed him to a nearby stairwell so that they could talk and so that

SSA Barrios could "try to convince" Mr. Concepcion to go to the dean's office. {Id. 115.)

The Stairwell


        At first, Mr. Concepcion and SSA Barrios were alone in the stairwell.^ Mr. Concepcion




^ Although the plaintiffs were given the opportunity to revise their 56.1 counterstatement more than once,
it still does not comply with my Individual Practices and Rules. I have reviewed the parties' 56.1
submissions and the underlying record; factual allegations that are disputed without a citation to
admissible evidence are deemed admitted, as long as they are also supported by the record. Local Rule
56.1; Giannullo v. City ofNew York, 322 F.3d 139, 140(2d Cir. 2003).
  Mr. Concepcion testified that his mother was "still mad" at him because he failed two classes the prior
semester; he did not want to go to the dean's office "and make her more mad" by getting in trouble. (R.C.
Dep. 66:20-67:2.)
^ A surveillance camera captured the interaction in the stairwell between Mr. Concepcion, SSA Barrios,
AP Burbano, and others("SW Video"). The recording has no sound and shows the incident from above.
Citations to the video are included where appropriate.
  sat on the stairs while SSA Beirrios stood in front of him and talked to him for several minutes.

 (56.1      16-17; SW Video 12:07:30-12:10:07.) SSA Barrios tried to persuade Mr. Concepcion

 to go to the dean's office, and Mr. Concepcion continued to refuse, repeating that he wanted to

  call his mother. (56.1    17-18; R.C. Dep.66:7-14; Burbano Dep. 49:25-50:5.) AP Burbano

 came into the stairwell while SSA Barrios was talking to Mr. Concepcion and told Mr.

  Concepcion that the bell was about to ring, and that he could not sit on the stairs and block

 traffic.^ (56.1 H 18; Burbano Dep. 224:11-22.) Mr. Concepcion did not get up. (56.1             18-19;

 see also SW Video 12:07:30-12:10:07.) AP Burbano called for backup, and additional SSAs,

 including SSA Ruperto,joined AP Burbano and SSA Barrios in the stairwell. (SW Video

  12:10:07-40; R.C. Dep. 66:15-18; Ruperto Dep. 97:5-12.) SSA Barrios and SSA Ruperto stood

 in front of Mr. Concepcion, and AP Burbano tried to pull him up, but Mr. Concepcion leaned

 back on the stairs and would not get up. (SW Video 12:10:07-12:11:38.) Eventually, AP

 Burbano grabbed Mr. Concepcion's shoulder, and he and SSA Barrios pulled Mr. Concepcion to

 a standing position.^ (SW Video 12:11:49-12:12:08.) The SSAs tried to guide Mr. Concepcion

 out ofthe stairwell, but he resisted; as a result, SSA Barrios and SSA Ruperto had to get him to

  walk by pushing him along. (SW Video 12:12:08-34.)

  The Hallway Outside the Dean's Office

         After they left the stairwell, SSAs Ruperto and Barrios walked Mr. Concepcion toward

 the dean's office.^ (HW Video 12:12:30-43; Ruperto Dep. 105:2-17; 56.1 Iffl 18, 21.) When they



 ^ One or two students appeared on the video during the interaction, and at least one ofthem had to walk
 around Mr. Concepcion. (SW Video 12:11:38-12:12:08.)
'Mr. Concepcion claimed that his arm was cut when AP Burbano and SSA Barrios pulled him up. (R.C.
Dep.68:20-24.) Hospital records reflect that he had a cut or scratch on his arm. {See Larsen Decl. Ex.

 ® A second surveillance camera captured the events in the hallway outside ofthe dean's office("HW
 Video").
reached the door, Mr. Concepcion stopped walking, turned away from the door, and gestured

with his hands. (HW Video 12:12:43-49; Ruperto Dep. 105:2-17.) SSA Ruperto was on Mr.

Concepcion's right and SSA Barrios was on his left. (56.1 ^ 23; HW Video 12:12:43-49.)

        The parties dispute what happened next. The plaintiffs say that Mr. Concepcion asked

again if he could call his mother, the SSAs said he could not, and then SSA Ruperto and SSA

Barrios grabbed Mr. Concepcion's arms without provocation. (ECF No. 96; R.C. Dep. 69:22-

25.) The defendants respond that Mr. Concepcion made "a gesture as if to swing at" SSA

Barrios. (ECF No. 90.) AP Burbano testified that he thought Mr. Concepcion was trying to

swing at SSA Ruperto. (Burbano Dep. 231:25-232:4.) SSA Ruperto testified that Mr.

Concepcion had his hands clenched at his sides and "made a movement like he was going to go

forward... like he was going to run or attack."(Ruperto Dep. 115:10-116:2.)^

        The recording shows that SSA Ruperto grasped Mr. Concepcion's right arm as SSA

Barrios moved toward Mr. Concepcion's left side and grabbed his left arm. (HW Video

12:12:43-57.) SSAs Ruperto and Barrios moved Mr. Concepcion's arms above his head and

turned him around, and all three ofthem fell through the open doorway. (HW Video 12:12:52-

57.) AP Burbano and another SSA who was in the hallway moved in and landed on top ofthe

group. (HW Video 12:12:57-12:13:08.) The rest ofthe action took place off-camera, inside the

dean's office. (Jd)

        Mr. Concepcion testified that SSA Ruperto "pushed" him through the doorway and threw

him to the floor, and that his head hit the floor before any other part of his body. (R.C. Dep.

73:9-11, 74:22-75:5.) Female SSAs held his legs and AP Burbano put a knee on the side of Mr.

Concepcion's head to hold him down. {Id. at 73:14-24, 75:24-76:2.) Mr. Concepcion testified


^ The videotape does not resolve this question; it is not apparent that Mr. Concepcion moved his arm, but
the SSAs partially blocked him from the camera's view. {See HW Video 12:12:49-53.)

                                                    4
that he squirmed and tried to move his head, but that AP Burbano kept his knee on or near Mr.

 Concepcion's head until SSA Ruperto and SSA Barrios handcuffed him. {Id. at 73:25-74:8,

75:16-18, 77:54-6; 56.1      30-31.) The SSAs stood him up and all three walked to the back of

the dean's office. (56.1     30-31; R.C. Dep. 77:54-6, 82:16-83:16.)

        Mr. Concepcion testified that he felt dizzy but did not lose consciousness. (R.C. Dep.

77:21-25.) He sat on a chair in the dean's office for about "two hours," and did not ask to go to

the hospital or to see a doctor. (56.1 % 33: R.C. Dep. 87:7-9, 20-25, 88:11-15.) He asked for his

bag so he could get his medication, but the SSAs ignored him. (R.C. Dep. 88:5-10.)

        Tina Concepcion arrived at the school before Mr. Concepcion left for the police precinct,

but was not permitted to speak with him.^° (56.1        32, 37; Tina Concepcion Declaration ("T.C.

Dec.")^ 10.) She saw her son later that afternoon at the precinct; although she did not speak to

him, she saw that his "eyes were glazed and he didn't seem to be fully aware of what was going

on." (T.C. Dec.      10-12; R.C. Dep. 91:6-l 1.) She asked the officers if she could see her son or

give the officers his anxiety and epilepsy medication. (T.C. Dec.         10-12.) The officers would

not take the medication or let Ms. Concepcion see her son, but said that they would take him to

the hospital if he was sick. (Id.)

        Mr. Concepcion testified that he was crying and holding his chest later that night, and an

officer asked if he wanted medical attention. (R.C. Dep. 101:2-25.) Mr. Concepcion replied that

he did, and the officer ran to get other officers.^' (Id.) EMTs arrived and took Mr. Concepcion

to the hospital. (R.C. Dep. 102:20-103:5.)

        According to Tina Concepcion, Mr. Concepcion "seemed unusually lethargic" when he


'®The parties dispute whether the dean called Tina Concepcion to tell her what had happened or if she
heard about it from her daughter.
"The police department records reflect that Mr. Concepcion had a panic attack at 10:45 P.M. on
February 13,2015. (Larsen Dec!. Ex. 16.)
returned home the next day; he had headaches and could not keep his eyes focused. (T.C. Dec.

K 11.) She took him back to the hospital, where he was diagnosed with a concussion, a contusion

on his face, dizziness and asthma. (M;Larsen Deck Ex. 17.) Mr. Concepcion testified that his

headache persisted for a few days after the incident, and that he suffered from panic attacks and

had to be home-schooled for two months because he felt unsafe at school. (R.C. Dep. 24:25-

25:9, 100:1-101:1; Larsen Deck Ex. 24.)

       Curtis High School suspended Mr. Concepcion. (Pk's Add'l 56.1 ^ 1.) On March 6,

2015,the New York City Department of Education held a suspension hearing at which the

following people testified: AP Burbano,SSA Barrios, SSA Ruperto, and Dean Robert

Rautenstrauch.'^ (Pk's Add'l 56.1 H 2; Larsen Deck Exs. 18, 20.) Initially, the Department of

Education upheld Mr. Concepcion's suspension, but an impartial hearing officer reinstated him

on April 22, 2015. (Pk's Add'l 56.1      3, 5; Larsen Deck Ex. 18.)

       The parties agree that Principal Curtis' only involvement was her role as a supervisor to

the other individual defendants and her direction that AP Burbano take Mr. Concepcion to the

dean's office. (56.1 K 38.) The parties dispute Dean McGhie's level ofinvolvement. The

plaintiffs say that Dean McGhie was in the stairwell and the dean's office, while the defendants

respond that "Dean McGhie did not make any physical contact with plaintiff on February 13,

2015 and was not present for any alleged use offorce." (56.1 ^ 39; ECF Nos. 90,96.)

                                      LEGAL STANDARD

       Summary judgment is appropriate only if the parties' submissions, including deposition

transcripts, affidavits, or other documentation, show that there is "no genuine dispute as to any

material fact," and the movant is "entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a);


 Individual defendant Dean McGhie also appeared at the hearing but did not testily. (Larsen Deck Ex.
18.)
see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,247-48 (1986). The movant has the

"burden ofshowing the absence of any genuine dispute as to a material fact." McLee v. Chrysler

Corp., 109 F.3d 130,134(2d Cir. 1997). A fact is "material" for the purposes ofsummary

judgment when it "might affect the outcome ofthe suit under the governing law," Eind an issue of

fact is "genuine" if"the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Barlow v. Male Geneva Police Officer Who Arrested Me on Jan. 2005,434

F. App'x 22,25(2d Cir. 2011)(internal citations omitted). Once the moving party has met its

burden, the party opposing summary judgment must identify specific facts and affirmative

evidence that contradict those offered by the moving party to demonstrate that there is a genuine

issue for trial. Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339, 349(E.D.N.Y. 2015)(citing

Celotex Corp. v. Catrett, All U.S. 317, 324(1986)).

                                          DISCUSSION


       The plaintiffs argue that the SSAs and school employees acted unlawfully when they

escorted Mr. Concepcion to the dean's office, stopped him in the stairwell, and forcibly arrested

him. The defendants answer that the SSAs acted reasonably and had probable cause to arrest Mr.

Concepcion. For the reasons that follow, I grant the defendants' motion for summary judgment.

  I.   False Arrest


       Mr. Concepcion asserts claims for false arrest pursuant to § 1983 and New York law.

(ECF No. 37, Am. Compl.        158-59, 183-86.) In order to state a § 1983 claim, Mr. Concepcion

must establish that the defendants deprived him of his Fourth Amendment rights by intentionally

confining him without his consent and withoutjustification. Weyant v. Okst, 101 F.3d 845, 852

(2d Cir. 1996); Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118(2d Cir. 1995). The elements of

false arrest under New York law are the same. Weyant, 101 F.3d at 852; Gonzalez v. City of
Schenectady, 728 F.3d 149,155(2d Cir. 2013).

       Probable cause "is a complete defense" to false arrest claims under federal and New York

law. Weyant, 101 F.3d at 852; Fulton v. Robinson, 289 F.3d 188, 195(2d Cir. 2002);see also

Jenkins v. City ofNew York, 478 F.3d 76,88(2d Cir. 2007)("Thus, under both New York and

federal law,summary judgment dismissing a plaintiffs false arrest claim is appropriate ifthe

undisputed facts indicate that the arresting officer's probable cause determination was

objectively reasonable."). A court may decide the question of probable cause as a matter oflaw

"ifthere is no dispute as to the pertinent events and the knowledge ofthe officers." Bishop v.

City ofNew York, 518 F. App'x 55,56(2d Cir. 2013)(quoting Weyant, 101 F.3d at 852);

Jenkins, 478 F.3d at 88.

       Probable cause requires an officer to have "knowledge or reasonably trustworthy

information sufficient to warrant a person ofreasonable caution in the belief that an offense has

been committed by the person to be arrested." Panetta v. Crowley,460 F.3d 388,395(2d Cir.

2006)(quoting Martinez v. Simonetti, 202 F.3d 625,634(2d Cir. 2000)). In deciding whether an

officer had probable cause to arrest, the court "consider[s] th[e] facts available to the officer at

the time ofthe arrest and immediately before it." Caldarola v. Calabrese, 298 F.3d 156, 162(2d

Cir. 2002). "Once a police officer has a reasonable basis for believing there is probable cause, he

is not required to explore and eliminate every theoretically plausible claim ofinnocence before

making an arrest." Wieder v. City ofNY.,569 F. App'x 28,29-30(2d Cir. 2014)(quoting

Ricciuti V. N.Y.C. Transit Auth, 124 F.3d 123,128(2d Cir. 1997)). Officers "are neither

required nor allowed to sit as prosecutor,judge or jury. Their function is to apprehend those

suspected of wrongdoing, and not to finally determine guilt through a weighing ofthe evidence."

Krause v. Bennett, 887 F.2d 362, 372(2d Cir. 1989).



                                                  8
        The officer's "subjective reason for making the arrest" does not have to align with a

specific criminal offense, nor does the officer need "concrete proof ofeach element of a crime to

establish probable cause for an arrest." Corso v. City ofNew York, No. 17-CV-6096,2018 WL

4538899, at *7(S.D.N.Y. Sept. 20,2018)(citing Devenpeck v. Afford, 543 U.S. 146,153(2004)

and Gonzalez, 728 F.3d at 155); Holley v, Cty. ofOrange, NY,625 F. Supp. 2d 131, 139

(S.D.N.Y. 2009)("Under New York law,a police officer only needs probable cause that a crime

was committed to arrest an individual, not probable cause ofa specific crime.").

        The SSAs had probable cause to arrest Mr. Concepcion. After he exchanged words with

a teacher,the SSAs tried to convince Mr. Concepcion to go directly to the dean's office and he

refused. The SSAs directed him to a nearby stairwell and tried to persuade him to go to the

dean's office. Mr. Concepcion sat on the stairs, blocking traffic, and refused to go to the dean's

office unless they allowed him to call his mother first. Because the bell was about to ring for

students to change classes, the SSAs told Mr. Concepcion to move so that he would not block

students trying to use the stairs to get to their classes. These directions were reasonable and

consistent with "promot[ing] the public order." See Crenshaw v. City ofMount Vernon, 372 F.

App'x 202,205-06(2d Cir. 2010). Mr. Concepcion still refused. It was then that the SSAs and

AP Burbano lifted him to a standing position and walked him out ofthe stairwell, as he resisted.

        Mr. Concepcion continued to resist the SSAs' directions outside ofthe dean's office. The

parties' disputes about exactly what Mr. Concepcion did in the seconds before the group fell into

the office are not significant on the issue of probable cause.     There is no question that, despite


   Mr. Concepcion contends that any motions he made outside the dean's office were merely
conversational hand gestures. But the relevant focus is not on Mr. Concepcion's motivations, but on how
a reasonable officer or school employee would view the plaintiffs actions. See Muschette on Behalfof
A.M. V. Gionfriddo, 910 F.3d 65, 71 (2d Cir. 2018)("[0]ur focus is not on [the plaintiffs] motivations but
instead on the sequence ofevents from the perspective of a reasonable officer at the scene."(quoting
Tracy v. Freshwater,623 F.3d 90,97(2d Cir. 2010))).
many opportunities to comply, Mr. Concepcion refused to leave the hallway and go into the

dean's office. At that point, the SSAs had a reasonable basis to believe that there was probable

cause to arrest Mr. Concepcion for disorderly conduct.'"^ See Crenshaw,372 F. App'x at 205-06

(a person is guilty ofcommitting disorderly conduct if he refuses to obey an officer's order to

move, unless the order was arbitrary and "not calculated in any way to promote the public

order."(quoting People v. Galpern, 181 N.E. 572, 574(1932))); N.Y. Penal Law § 240.20.

        Because the SSAs had probable cause to arrest, they also had arguable probable cause to

arrest, and are therefore entitled to qualified immunity from a false arrest claim. See Kass v. City

ofNew York^ 864 F.3d 200,206,213-14(2d Cir. 2017)(dismissing federal and state law false

arrest claims, and holding "an officer is entitled to qualified immunity from a federal false arrest

and imprisonment claim if he had arguable probable cause to arrest the plaintifffor any offense,

regardless ofthe offense with which the plaintiff was actually charged."). Therefore, the claims

for false arrest are dismissed. See Crenshaw,372 F. App'x at 206.

 11.    Excessive Force


        Mr. Concepcion also asserts that the defendants used excessive force in arresting and

handcuffing him. (Am. Compl.           157-58; ECF No.96 at 24-25.) The Fourth Amendment

prohibits the use of unreasonable and excessive force during an arrest. Tracy v. Freshwater^ 623

F.3d. 90,96(2d Cir. 2010). Because the test is one of"objective reasonableness," the inquiry is

fact specific. Id. (citing Bryant v. City ofNew York, 404 F.3d 128, 136(2d Cir. 2005)); see also

Graham v. Connor,490 U.S. 386,397(1989); Johnson v. Newburgh EnlargedSch. Dist., 239

F.3d 246,254(2d Cir. 2001). In balancing the intrusion on Fourth Amendment interests against


  The defendants oifer two other offenses for which the officers had probable cause: obstruction of
governmental administration in the second degree and harassment in the first degree. (ECF No.90 at 16-
22.) Because I find that the officers had a probable cause basis to arrest for disorderly conduct, I do not
address alternate bases for arrest.

                                                    10
government interests, courts consider the following factors: the nature and severity ofthe offense

leading to arrest, whether the suspect poses an immediate threat to the safety ofthe officer or

others, whether the suspect was actively resisting arrest, the need for the application offorce, the

relationship between the need and the amount offorce used, the extent ofthe injury inflicted, and

whether the force was used in a good faith effort to maintain or restore discipline. Tracy^ 623

F.3d at 96(citing Graham^ 490 U.S. at 395); Johnson,239 F.3d at 251-52(quoting Metzger v.

Osbeck, 841 F.2d 518, 520(3d Cir. 1988)).

       It is of course possible, with the benefit of hindsight, to question whether a full blown
                         I



arrest was the best option in these circumstances. But a court mustjudge the use offorce from

the perspective of a reasonable officer on the scene,"rather than with the 20/20 vision of

hindsight." Graham,490 U.S. at 396. "Not every push or shove" violates the Fourth

Amendment,"even if it may later seem unnecessary in the peace ofajudge's chambers." Id.

(internal citations omitted). At every step of this encounter, Mr. Concepcion actively resisted the

school official's directions that he go to the dean's office - when AP Burbano escorted him from

the auditorium, while he was sitting on the stairs, while the SSAs escorted him to the dean's

office, and when he stopped outside the dean's office door. While it is clear that Mr. Concepcion

was "seized" within the meaning ofthe Fourth Amendment,the seizure was justified and

"reasonable in scope." SeeJ.L v. E. Suffolk Boces, No. 14-CV-4565,2018 WL 1882847, at *11

(E.D.N.Y. Apr. 19, 2018)("[Tjhere can be no dispute that J.L. was seized as within the meaning

ofthe Fourth Amendment... However, it is also beyond dispute that the seizure wasjustified at

its inception and reasonable in scope.").

       Though there is some dispute over what Mr. Concepcion did immediately before the

SSAs grabbed his arms,the dispute is not material. Officers may use reasonable force to effect



                                                 11
an arrest. See, e.g., Kalfus v. New York & Presbyterian Hasp.,476 F. App'x 877,881 (2d Cir.

2012)(no reasonable factfinder could conclude officers' actions were excessive where "to effect

the arrest, officers turned Kalfus onto his stomach, pulled his arms behind his back, placed

handcuffs on him, and lifted him onto his feet by pulling on his upper arms, sweatshirt, and

waist"). The plaintiffs do not argue and the record does not establish that any ofthe officers

were malicious or hurt Mr. Concepcion intentionally. Even ifthey had pushed him to the

ground, there would be no cognizable excessive force claim. See Tracy,623 F.3d at 97-98

(officer's use offorce was reasonable when trying to prevent an escape:"Given that [Tracy] was

clearly resisting arrest at that point, it was not unreasonable for Freshwater to respond by diving

on top of Tracy and pinning him down so that he could not get back up and continue to flee.");

J.L., 2018 WL 1882847, at *11 (force used, including tackling J.L. and holding his arms, was

objectively reasonable after J.L. threatened staff member and "balled his hand into a fist").

       The record viewed in the light most favorable to the plaintiffs demonstrates it was Mr.

Concepcion's repeated refusal to comply with legitimate orders that led to the struggle in the

hallway. Any reasonable juror evaluating the situation from the perspective of an officer on the

scene would find that the defendants' use offorce was not excessive under the circumstances.

See J.L, 2018 WL 1882847, at *11.

       The defendants also argue that even ifthe SSAs acted unreasonably or with excessive

force, they are entitled to qualified immunity. Because I find that the SSAs and school

employees did not use excessive force to arrest Mr. Concepcion, there is no need to reach the

question of qualified immunity on the excessive force claim. See Mara v. Rilling, No. 17-CV-

3326,2019 WL 1523042, at *12(2d Cir. Apr. 9,2019)("[A] defendant has no need for an

immunity shield where there is no viable constitutional claim."); Brown v. City ofNew York, 862



                                                12
F.3d 182,186(2d Cir. 2017)(District Court granted summary judgment on excessive force claim

because it "conclude[d] that the officers did not use excessive force," therefore, it "had no need

to consider whether the doctrine of qualified immunity protected the two individual defendants

from liability."). Accordingly, the plaintiffs' excessive force claim is dismissed.

III.    Substantive Due Process


        The plaintiffs argue that the defendants violated Mr. Concepcion's substantive due

process rights before and after the arrest.'^ (Am.Compl.           159-60; ECF No. 96 at 25-27.)

        The Due Process Clause ofthe Fourteenth Amendment provides that no state "shall...

deprive any person of life, liberty, or property, without due process oflaw." U.S. Const, amend.

XIV,§ 1. Substantive due process "is the right to be free of arbitrary government action that

infringes a protected right." J.L,2018 WL 1882847, at *8(quoting O'Connor v. Pierson, 426

F.3d 187,200 n.6(2d Cir. 2005)). To prevail on a substantive due process claim, the plaintiffs

must establish that the defendants infringed on a protected liberty interest in an arbitrary or

irrational manner that shocks the conscience. See J.L,2018 WL 1882847, at *8; see also Votta

exrel R.V &J.V. v. CastellanU 600F. App'x 16, 18(2dCir. 2015).

        Students have a protected liberty interest in the "right to be free from the use of excessive

force." J.L, 2018 WL 1882847, at *8 (citing Johnson,239 F.3d 246). However, government

action resulting in physical injury does not violate substantive due process unless "the

government action was 'so egregious, so outrageous,that it may fairly be said to shock the

contemporary conscience.'" Lombardi v. Whitman, 485 F.3d 73,79(2d Cir. 2007)(quoting



  Mr. Concepcion argues the defendants violated his rights by "physical[ly] assaulting him during his
arrest... handcuffing his hand too tightly; failing to provide him with medical attention... refusing to let
him call or see his mother... transporting him to the precinct without his coat in freezing weather and
without his antianxiety medicine or his EpiPen for his epilepsy... putting him in a holding cell with a
grown man he was wary of... [and] transporting him in handcuffs and leg shackles to the hospital." (ECF
No.96 at 26-30.)

                                                    13
Pena v. DePrisco, 432 F.3d 98,112(2d Cir. 2005)). Negligent conduct does not rise to the level

ofa substantive due process violation; the conduct must be intentionally harmful, or "brutal and

offensive to human dignity." Smith v. HalfHollow Hills Cent. School Dist., 298 F.3d 168, 173

(2d Cir. 2002); Lombardi, 485 F.3d at 81-82. Simply put,"not all wrongs perpetrated by a

government actor violate due process." Smith, 298 F.3d at 173.'^

        The conduct in this case did not violate due process. See Gingrich v. William Floyd Sch.

Dist., No. 17-CV-3501, 2018 WL 3057719, at *4(E.D.N.Y. June 20,2018)(citing Albright v.

Oliver, 510 U.S. 266,272(1994)); J.L,2018 WL 1882847, at *8. Indeed, courts have rejected

due process claims in more compelling factual scenarios. For example,in Votta,600 F. App'x at

16-18,the plaintiff accused a coach of handling players roughly, grabbing their facemasks and

shoulder pads, shaking them,and screaming at them in such close proximity that he spat on

them. The Second Circuit found that the conduct was "minor... even considered in the


aggregate," and "insufficient to permit a reasonable jury to determine that it shocked the

conscience." Id. at 19.


        Similarly, in J.L, a. special needs student accused a teacher's assistant oftackling him,

wrestling him to the ground, and causing a nosebleed. 2018 WL 1882847 at *2. The court

granted the defendant's motion for summary judgment, holding that while the assistant teacher's




'^The plaintiffs' claims about post arrest conduct — that his handcuffs were too tight, that he was not
given a coat, that he was not permitted to see his mother or to have his medicine — do not "establish that
The alleged use offorce is objectively sufficiently serious or harmful enough' to be actionable." Jackson
V. City ofNew York,939 F. Supp. 2d 219,231 (E.D.N.Y. 2013)(quoting Cunningham v. Rodriguez, No.
01-CV-l 123, 2002 WL 31654960,at *4(S.D.N.Y. Nov. 22,2002)). "[T]he Second Circuit and district
courts in the Circuit recognize the concept of *de minimis' injury and, when the injury resulting from
alleged excessive force falls into that category, the excessive force claim is dismissed." Jackson,939 F.
Supp. 2d at 231 (quoting Lemmo v. McKoy,No.08-CV-4264, 2011 WL 843974,at *5(E.D.N.Y. Mar. 8,
2011)). "Injuries held to be de minimis for purposes of defeating excessive force claims include short-
term pain, swelling, and bruising, brief numbness from tight handcuffing, claims of minor discomfort
from tight handcuffing, and two superficial scratches from a cut inside the mouth." Id.
                                                    14
actions were "disproportionate to the force needed," the conduct was not "so egregious and

outrageous that it shocked the conscience," the "use offorce was an effort to restore discipline,"

and there was no evidence that the teacher acted "sadistically or maliciously." Id. at *9.

        On the other hand, the Second Circuit found that a gym teacher who choked an eighth

grader, dragged him across the floor by his neck, repeatedly slammed his head into the bleachers,

and punched him in the face violated the student's due process rights. Johnson, 239 F.3d at 251-

53. The teacher's "extremely violent" conduct was so "conscience-shocking" that it violated the

student's due process rights primarily because the force used was "maliciously and sadistically

employed in the absence of a discernible government interest" and "likely to produce substantial

injury." Id. at 252-53.*^

        "The protections ofsubstantive due process are available only against egregious conduct

which goes beyond merely 'offend[ing] some fastidious squeamishness or private

sentimentalism' and can fairly be viewed as so 'brutal' and 'offensive to human dignity' as to

shock the conscience." Smith,298 F.3d at 173 {({uoiing Johnson v. Glick, 481 F.2d 1028,1033,

n.6(2d Cir. 1973)). Even when the facts are viewed in the light most favorable to the plaintiffs,

the conduct in this case does not meet that test. The defendants did not act maliciously and they

had a legitimate interest in disciplining Mr. Concepcion and in maintaining order at the school.

Courts should be "cognizant ofthe Supreme Court's admonition that 'executive action

challenges raise a particular need to preserve the constitutional proportions of constitutional

claims, lest the Constitution be demoted to ... a font oftort law.'" Smith,298 F.3d at 173

(quoting County ofSacramento v. Lewis,523 U.S. 833,847 n.8 (1998)). The defendants'



  The court in Johnson specifically narrowed its holding to exclude later cases where "injurious conduct
undertaken in the pursuit ofa legitimate government interest and involving lesser degrees of culpability,
such as gross negligence or recklessness, might be at issue." 239 F.3d at 254.

                                                   15
conduct does not shock the conscience or rise to the level of a constitutional violation. See

Smithy 298 F.3d at 173; Votta^ 600 F. App'x at 19; Johnson,239 F.3d at 252-53; J.L,2018 WL

1882847, at *9. Therefore, the plaintiffs' substantive due process claim is dismissed.'^

IV.      State Law Claims


            a. Assault and Battery

         The defendants argue that they are entitled to summary judgment on the plaintiffs' assault

and battery claims because the SSAs had probable cause to arrest Mr. Concepcion and used

reasonable force in making the arrest. (EOF No. 90 at 30.) The plaintiffs respond that to

succeed on a claim for assault and battery pursuant to New York law,they must establish only

that Mr. Concepcion was in imminent fear of harmful or offensive contact and are not required to

prove an injury. (ECF No.96 at 27-28.)

         Under New York law, assault is "an intentional placing of another person in fear of

imminent harmful or offensive contact," and battery is "an intentional wrongful physical contact

with another person without consent." Morrison v. City ofNew York, No. 14-CV-4508,2019

WL 175121, at *9(E.D.N.Y. Jan. 10, 2019)(quoting,                 v. City ofNew York,465 F.3d 65,86

(2d Cir. 2006)). When an arrest is lawful, intentional contact with the arrested person does not

constitute assault and battery, as long as the force was reasonable. Morrison,2019 WL 175121,

at *9; Cunningham v. United States, 472 F. Supp. 2d 366, 381 (E.D.N.Y. 2007). Determining

whether the force was "reasonable" involves "a careful balancing ofthe nature and quality ofthe

intrusion on the individual's Fourth Amendment interests against the countervailing government

interests at stake." Figueroa v. Mazza,825 F.3d 89, 105(2d Cir. 2016)(quoting Graham,490

U.S. at 396).


  The defendants do not assert a qualified immunity defense to the plaintiffs' substantive due process
claim.

                                                    16
        As discussed above, the SSAs had probable cause to arrest Mr. Concepcion and did not

use excessive force to effect the arrest. Therefore, no reasonable juror could find for the

plaintiffs on their assault and battery claim, and it must be dismissed.

             b. Intentional Infliction ofEmotional Distress

       Intentional infliction of emotional distress has four elements: "(i) extreme and outrageous

conduct;(ii) intent to cause, or disregard ofa substantial probability of causing, severe emotional

distress;(iii) a causal connection between the conduct and injury; and (iv)severe emotional

distress." Greenaway v. Cty. ofNassau,97 F. Supp. 3d 225,239-40(E.D.N.Y. 2015)(quoting

Howell V. N.Y. Post Co., Inc., 81 N.Y.2d 115 (1993)). The "extreme and outrageous conduct"

must"go beyond all possible bounds of decency" and be "atrocious, and utterly intolerable in a

civilized community." Greenaway,97 F. Supp. 3d at 239-40 (internal citations omitted).

        As discussed above, no reasonable juror could conclude that the defendants' conduct was

extreme or outrageous. See Mesa v. City ofNew York, No.09-CV-10464, 2013 WL 31002, at

*28(S.D.N.Y. Jan. 3,2013)("Here,the evidence shows that the officers exercise[d] objectively

reasonable judgment in a difficult and confused situation; afortiori this conduct was not

outrageous. Given the lack of outrageousness, even a negligent infliction claim ofemotional

distress will not lie."). The plaintiffs' claim for intentional infliction ofemotional distress is

dismissed.


             c. Negligence

       The plaintiffs allege that Principal Curtis, Dean McGhie and the New York City Police

Department of School Safety breached their duty of care to Mr. Concepcion by failing to

intervene on his behalf and failing to "stay informed about the pending class action lawsuits

against the City of New York" asserting false arrest or excessive force claims. (ECF No. 96 at



                                                  17
28.) The plaintiffs do not present a theory on which a valid negligence claim can be based.

        "The degree of care owed by a school to its student is that degree of supervision that a

reasonable parent would undertake in the same or similar circumstances." Knicrumah v. Albany

City School Dist., 241 F. Supp. 2d 199,211-12(N.D.N.Y. 2003)(citing Gonzalez v. City ofNew

York, 730 N.Y.S.2d 154, 155(2d Dep't 2001)). "When a plaintiff asserts excessive force and

assault claims which are premised upon a defendant's allegedly intentional conduct, a negligence

claim with respect to the same conduct will not lie." Busch v. City ofNew York, No. 00-CV-

5211, 2003 WL 22171896, at *7(E.D.N.Y. Sept. 11, 2003)(quoting Dineen v. Stramka, 228 P.

Supp. 2d 447,454(S.D.N.Y. 2002)); see also JL,2018 WL 1882847, at 12(denying summary

judgment on negligence claim:"It is well-settled that once intentional offensive conduct has

been established, the actor is liable for assault and not negligence.").

        The plaintiffs' allegations are based on conduct that was intentional. "[R]egardless of

what led to the circumstances in which force was used... the use offorce against him w[as]

intentional." Bah v. City ofNew York, No. 13-CV-6690, 2017 WL 435823, at *4(S.D.N.Y. Jan.

31, 2017)(dismissing negligence claims on summary judgment). Therefore, any negligence

claim based on the defendants' intentional conduct is dismissed.

        To the extent the plaintiffs base their claim on negligent supervision or training ofan

employee, it also must be dismissed. It is well settled that "defendants cannot be held liable for

their alleged negligent hiring, training, supervision, or retention of[an employee accused of

wrongful conduct] unless they had 'notice [ofsaid employee's] propensity for the type of

behavior causing plaintiffs harm.'" Knicrumah, 241 F. Supp. 2d at 211 (quoting Paul JH. v.

Lum,136 N.Y.S.2d 561,562(4th Dep't 2002))(collecting cases). The plaintiffs have not


  The plaintiffs do not cite any law to support their claim — raised for the first time in their response —
that a defendant has a duty to stay apprised of ongoing class action litigations.
                                                     18
alleged that there was prior disciplinary action against any of the individual defendants, and have

not argued that any ofthem had a propensity to use excessive force. Thus,to the extent the

plaintiffs' claim is based on a theory of negligent supervision, it must be dismissed.

                                         CONCLUSION


        For the reasons explained above, the defendants' motion for summary judgment is

granted and the plaintiffs' remaining claims are dismissed. The Clerk of the Court is respectfully

directed to enter judgment in favor of the defendants and close this case.



SO ORDERED.



                                                       s/Ann M. Donnelly
                                                     Ann M. Donnelly
                                                     United States District Judge
Dated: Brooklyn, New York
       May 6, 2019




                                                19
